AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                                Jul 29, 2019
                    CARLOS E. IBARRA,
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                       )
                             Petitioner                                )
                                v.                                     )     Civil Action No. 4:19-cv-00205-SAB
                                                                       )
                   JEFFERY A. UTTECHT,                                 )
                   Superintendent of CRCC

                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pettioner's Petition for Writ of Habeas Corpus, ECF no. 1, is DISMISSED pursuant to Rule 4.
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                Stanely A. Bastian
     on a petition for writ of habeas corpus by a person is state custody.


Date: July 29, 2019                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
